Exhibit 10.2

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) dated as of February 27, 2019,
between NOVABAY PHARMACEUTICALS, INC., a Delaware corporation (the “Company”),
and China Kington Asset Management Co. Ltd., in its capacity as Collateral Agent
for the benefit of the Secured Party (together with its successors and assigns
in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, as maker, has executed and delivered or will soon execute
and deliver to Pioneer Pharma (Hong Kong) Company Limited, a corporation based
in Hong Kong (the “Secured Party”), as payee, a certain promissory note, that
has an aggregate principal amount of $1,000,000 (as hereinafter modified from
time to time, the “Note”);

 

WHEREAS, the Note evidences a loan to be advanced by the Secured Party to the
Company (the “Loan”); and

 

WHEREAS, it is a condition precedent to the Secured Party’s advance of the Loan
that the Company shall have executed and delivered this Security Agreement to
the Collateral Agent.

 

NOW THEREFORE, in consideration for the foregoing premises, the agreements and
covenants contained herein and other valuable consideration, the sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND REFERENCES

 

Section 1.1. General Definitions. As used herein, the terms “Company,” “Secured
Party,” “Note” and “Loan” shall have the meanings ascribed to such terms above,
and the following terms shall have the following meanings:

 

“Code” means the Uniform Commercial Code currently in effect in the State of
Delaware; provided, however, in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority or
exercise of remedies of the Collateral Agent’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Delaware, the term “Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection, priority or exercise
of remedies and for purposes of definitions related to such provisions.

 

“Collateral” means all property of whatever type, in which the Collateral Agent,
for the benefit of the Secured Party, at any time has a security interest
pursuant to Section 2.1 hereof.

 

“Event of Default” has the meaning specified in Section 5.1 hereof.

 

 

--------------------------------------------------------------------------------

 

 

“Person” means an individual, corporation, association, general or limited
partnership, limited liability company, joint stock company, joint venture,
trust or trustee thereof, estate or executor thereof, unincorporated
organization or joint venture, court or governmental unit or any agency or
subdivision thereof, or any legally recognizable entity of whatever kind or
type.

 

“Secured Obligations” means the payment by the Company, as and when due and
payable, of amounts from time to time owing by it under or with respect to the
Note and all indebtedness and other obligations owing by the Company under this
Agreement or any of the other loan documents executed in connection therewith or
herewith.

 

Section 1.2. References. All terms used in this Agreement which are defined in
Article 9 of the Code and not otherwise defined herein shall have the same
meanings herein as set forth therein, except where the context otherwise
requires.

 

Section 1.3. Exhibits and Schedules. All exhibits and schedules attached to this
Agreement are a part hereof for all purposes.

 

Section 1.4. Renewals, Extensions, Amendments, Modifications, Supplements and
Restatements. Unless the context otherwise requires or unless otherwise provided
herein, references in this Agreement to a particular agreement, instrument or
document (including, without limitation, references in Section 2.1) also refer
to and include all renewals, extensions, amendments, modifications, supplements
or restatements of any such agreement, instrument or document, provided that
nothing contained in this Section 1.4 shall be construed to authorize any Person
to execute or enter into any such renewal, extension, amendment, modification,
supplement or restatement.

 

Section 1.5. Headings. Titles and headings appearing at the beginning of any
subdivision are for convenience only and do not constitute any part of any such
subdivision and shall be disregarded in construing the language contained in
this Agreement.

 

Section 1.6. References and Titles. All references in this Agreement to
Exhibits, Schedules, Articles, Sections, Subsections, and other subdivisions
refer to the Exhibits, Schedules, Articles, Sections, Subsections and other
subdivisions of this Agreement unless expressly provided otherwise. The words
“this Agreement”, “herein”, “hereof”, “hereby”, “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. The phrases “this Section” and “this Subsection”
and similar phrases refer only to the Sections or Subsections hereof in which
the phrase occurs. The word “or” is not exclusive. Pronouns in masculine,
feminine and neuter gender shall be construed to include any other gender. Words
in the singular form shall be construed to include the plural and words in the
plural form shall be construed to include the singular, unless the context
otherwise requires.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE II

 

SECURITY INTEREST

 

Section 2.1. Grant of Security Interest. As security for the Secured
Obligations, the Company hereby grants to the Collateral Agent for the benefit
of the Secured Party a security interest in all of the Company’s right, title
and interest in and to all tangible and intangible assets, whether now existing
or owned or hereafter arising or acquired, and wheresoever situated, including
but not limited to all accounts, contract rights and other general intangibles
(including payment intangibles and patents, trademarks, copyrights and
applications therefor), inventory, equipment, fixtures, deposit accounts,
investment property, commercial tort claims, letters of credit and letter of
credit rights, and products and proceeds (as each and all of the foregoing types
of Collateral is defined in the Code) of all of the foregoing owned by the
Company or in which the Company otherwise has any rights. For the avoidance of
doubt, such security interest also includes but is not limited to, the Company’s
patents, trade secrets, sales infrastructure, and revenue from commercial
products which includes Aganocide and derivative compounds such as auriclosene
(NVC-422), which may have an application as a treatment for UCBE, and the
Branded Neutrox product, CelleRx.

 

Section 2.2. Obligations Secured. The security interest created hereby in the
Collateral constitutes a continuing security interest for the payment by the
Company, as and when due and payable, of all amounts from time to time owing by
it under or with respect to the Note. The obligations secured by this Agreement
include all renewals, extensions, amendments, modifications, supplements or
restatements of or substitutions for any of the foregoing.

 

Section 2.3. Nature of Obligations. The security interests created by this
Agreement in the Collateral are to be a first priority interest in the
Collateral superior to all other security interests in the Collateral, except as
expressly permitted hereunder or under the Note. Notwithstanding the foregoing,
the Company may execute additional promissory notes on terms substantially
similar to the Note, and the obligations under such additional promissory notes
may be secured by security interests that are pari passu with the security
interests granted hereunder.

 

ARTICLE III

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 3.1. Representations and Warranties. The Company represents and warrants
to the Collateral Agent for the benefit of the Secured Party as of the date
hereof as follows:

 

(a) Location of the Company and Records. The Company’s chief executive office
and principal place of business and the office where the records concerning the
Collateral are kept or will be kept is set forth on Schedule 3.1 hereto.
Schedule 3.1 also sets forth each and every other location at which Collateral
is stored or maintained.

 

(b) Ownership. The Company is the legal and beneficial owner of the Collateral
free and clear of any liens, except for (i) the security interests created by
this Agreement; (ii) liens imposed by law for taxes that are not yet due or are
being contested; (iii) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like liens imposed by law and arising in the ordinary
course of business; (iv) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance,
social insurance and other social security laws or regulations; (v) deposits to
secure the performance of bids, trade contracts, leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business; (vi) judgment liens in
respect of judgments that do not constitute an Event of Default under the Note;
(vii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company; (viii) liens upon tangible personal property securing
loans to the Company or deferred payments by the Company for the purchase of
such tangible personal property; (ix) pari passu liens as described in Section
2.3; and (x) other liens consented to in writing by the Collateral Agent
(collectively, “Permitted Liens”). Except with respect to Permitted Liens, no
effective financing statement or other document similar in effect covering all
or any part of the Collateral is on file in any recording office.

 

 

--------------------------------------------------------------------------------

 

 

(c) Validity. This Agreement creates a valid security interest in the
Collateral, securing the payment of the Secured Obligations.

 

(d) No Conflict, Violation or Breach. The execution, delivery and performance by
the Company of this Agreement does not and will not (i) conflict with the
Company’s organizational documents; (ii) violate any provision of any law, rule
or regulation; (iii) result in a breach of or constitute a default (after the
passage of time or the giving of notice or both) under any loan or credit
agreement or any other agreement, lease or instrument to which the Company is a
party or by which it or its properties may be bound or affected; or (iv) require
the consent or approval of any third party or governmental entities, except, in
the case of clauses (ii), (iii) and (iv) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect. As used in this Section, “Material Adverse Effect” shall mean
any event, act, condition or occurrence having a material adverse effect on the
business, properties, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its subsidiaries taken as
a whole or on the performance by the Company of its obligations under this
Agreement.

 

Section 3.2. Affirmative Covenants. Unless the Secured Party shall otherwise
consent in writing, the Company shall at all times comply with the covenants and
agreements contained in this Section 3.2 from the date hereof and so long as any
part of the Secured Obligations are outstanding:

 

(a) Ownership and Liens. The Company shall maintain good and marketable title to
all Collateral free and clear of all liens, security interests, adverse claims
and other charges or encumbrances except with respect to Permitted Liens. The
Company shall use commercially reasonable efforts to resolve any dispute, right
of set off, counterclaim or defense with respect to all or any part of the
Collateral. The Company shall cause to be terminated any financing statement or
other security instrument with respect to the Collateral, except such as may
exist or as may have been filed in favor of the Collateral Agent or pursuant to
a Permitted Lien.

 

 

--------------------------------------------------------------------------------

 

 

(b) Inspection; Verification. The Company shall make the Collateral available
for inspection by the Collateral Agent or the Secured Party. The Company shall
not permit the Collateral or any part thereof to be affixed to or otherwise
become a part of any real or personal property, without first making
arrangements satisfactory to the Collateral Agent to protect the Collateral
Agent’s security interest therein. During regular business hours and after
reasonable notice to the Company, the Collateral Agent or the Secured Party (by
any of its officers, employees, agents, representatives, or designees) shall
have the right to inspect the Collateral and to inspect and audit, all books,
records, journals, orders, receipts, or other correspondence related thereto or
to the Company’s business (and to make extracts or copies thereof as the
Collateral Agent or the Secured Party may desire), to inspect the premises upon
which any of the Collateral is located, and to verify accounts with the
Company’s customers and other account debtors for the purpose of verifying the
amount, quality, quantity, value, and condition of, or any other matter relating
to, the Collateral, including, without limitation, the conduct of the Company’s
business and its compliance with the terms and conditions of this Agreement and
the Note. Each of the Collateral Agent and the Secured Party agrees to maintain
the confidentiality of information obtained pursuant to any such inspection,
except that such information may be disclosed (i) to its directors, officers,
employees, agents, advisors and other representatives (it being understood that
the persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential); (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it; (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(iv) in connection with the exercise of any remedies hereunder or under any
other loan document executed in connection herewith or any action or proceeding
relating to this Agreement or any other such loan document or the enforcement of
rights hereunder or thereunder; (v) with the consent of the Company; or (vi) to
the extent such information (A) becomes publicly available other than as a
result of a breach of this section or (B) becomes available to the Collateral
Agent or the Secured Party on a nonconfidential basis from a source other than
the Company.

 

(c) Further Assurances. The Company shall, at its expense and at any time and
from time to time, promptly execute and deliver all further instruments and
documents and take all further action that may be necessary or desirable or that
the Collateral Agent or the Secured Party may reasonably request in order (i) to
perfect and protect the security interest created hereby; (ii) to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to the Collateral; or (iii) to otherwise effect the purposes of this
Agreement, including, without limitation (A) executing and filing such financing
or continuation statements, or amendments thereto, as may be necessary or
desirable or that the Collateral Agent may request in order to perfect and
preserve the security interest created hereby, (B) executing and delivering, and
causing depositaries and security intermediaries to execute and deliver, control
agreements in respect of deposit accounts and investment property, and (C)
furnishing to the Collateral Agent from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Collateral Agent may reasonably request,
all in reasonable detail.

 

(d) Information. The Company shall furnish to the Collateral Agent any
information that the Collateral Agent or the Secured Party may from time to time
reasonably request concerning any covenant, provision or representation
contained herein or any other matter in connection with the Collateral. The
Company shall advise the Collateral Agent promptly upon the Company’s acquiring
or otherwise having an interest in any commercial tort claim.

 

(e) Payment of Taxes, etc. The Company shall (i) timely pay all property and
other taxes, assessments and governmental charges or levies imposed upon the
Collateral or any part thereof; (ii) timely pay all lawful claims which, if
unpaid, might become a lien or charge upon the Collateral or any part thereof;
and (iii) maintain appropriate accruals and reserves for all such liabilities in
a timely fashion in accordance with generally accepted accounting principles.
The Company may, however, delay paying or discharging any such taxes,
assessments, charges, claims or liabilities so long as the validity thereof is
contested in good faith by proper proceedings and adequate reserves therefor
have been set aside on its books.

 

 

--------------------------------------------------------------------------------

 

 

(f)  Changes. Without limitation of any other covenant herein, the Company shall
provide thirty (30) days’ written notice to the Collateral Agent prior to
causing or permitting any change to be made in its name or identity, or any
change to be made to the locations, as set forth on Schedule 3.1, of (i) any
Collateral; (ii) any records concerning any Collateral; or (iii) the Company’s
chief executive office or principal place of business.

 

Section 3.3. Negative Covenants. Unless the Secured Party consents in writing,
the Company shall at all times comply with the covenants contained in this
Section 3.3 from the date hereof and so long as any part of the Secured
Obligations are outstanding.

 

(a) Transfer or Encumbrance. The Company shall not (i) sell, assign (by
operation of law or otherwise), transfer, exchange, lease or otherwise dispose
of any of its properties or assets, including any of the Collateral, other than
in the ordinary course of the Company’s business (the “Business”) and other than
personal property that is replaced by equivalent property or consumed in the
normal operation of the Business or is otherwise no longer used or useful in the
operation thereof; (ii) grant a lien on or security interest in or execute, file
or record any financing statement or other security instrument with respect to
the Collateral other than those in favor of the Collateral Agent or Permitted
Liens; or (iii) deliver actual or constructive possession of the Collateral to
any other Person. Notwithstanding the foregoing, the Company may license or
otherwise transfer interests in its intellectual property or other general
intangibles that is no longer used or useful in the operation of the Business.

 

(b) Impairment of Security Interest. The Company shall not take or fail to take
any action outside the ordinary course of Business that would in any manner
materially impair the value or enforceability of the Collateral Agent’s security
interest in any Collateral.

 

ARTICLE IV

 

POWERS AND AUTHORIZATIONS

 

Section 4.1. Additional Financing Statement Filings. The Company hereby
authorizes the Collateral Agent to file, without the signature of the Company
where permitted by law, one or more financing or continuation statements, and
amendments thereto, relating to the Collateral. The Company further agrees that
a carbon, photographic or other reproduction of this Agreement or any financing
statement describing any Collateral is sufficient as a financing statement and
may be filed in any jurisdiction that the Collateral Agent may deem appropriate.

 

 

--------------------------------------------------------------------------------

 

 

Section 4.2. Power of Attorney. The Company hereby irrevocably appoints the
Collateral Agent as the Company’s attorney-in-fact and proxy, with full
authority upon the occurrence and during the continuance of an Event of Default
in the place and stead of the Company and in the name of the Company or
otherwise, in the Collateral Agent’s discretion, at any time upon the occurrence
and during the continuance of an Event of Default, to take any action and to
execute any instrument which the Collateral Agent may reasonably deem necessary
or advisable to accomplish the purposes of this Agreement, including, without
limitation (i) to obtain and adjust insurance required to be paid to the
Collateral Agent for the benefit of the Secured Party; (ii) to ask, demand,
collect, sue for, recover, compound, receive, compromise, settle, and give
acquittance and receipts for moneys due and to become due under or with respect
to any of the Collateral, and take control, in any manner, of any item of
payment or proceeds relating to any Collateral, to endorse the name of the
Company upon any of the items of payment or proceeds relating to any Collateral
and deposit the same to the account of the Collateral Agent on account of the
Secured Obligations and endorse the name of the Company upon any chattel paper,
document, instrument, invoice, freight bill, bill of lading, or similar document
or agreement relating to the accounts, inventory and any other Collateral; (iii)
to receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (i) or clause (ii) above; (iv) to file
any claims and proofs of claim or take any action or institute any proceedings
that the Collateral Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral; and (v) to execute and file one or more
financing or continuation statements, and amendments thereto, relating to the
Collateral. Such appointment is coupled with an interest and shall be
irrevocable from the date hereof and so long as any part of the Secured
Obligations are outstanding, but may only be exercised upon the occurrence and
during the continuance of an Event of Default.

 

Section 4.3. Performance by the Collateral Agent. If the Company fails to
perform any material agreement or obligation contained herein within thirty (30)
days after notice from the Collateral Agent, the Collateral Agent may itself, at
its option and in its sole discretion, perform, or cause performance of, such
agreement or obligation, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by the Company on demand; provided,
however, that nothing herein shall impose any obligation of any kind whatsoever
on the Collateral Agent to perform any obligation or agreement of the Company.

 

ARTICLE V

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 5.1. Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” hereunder:

 

(a) the Company shall fail to make any payment, including without limitation,
for principal, interest, fees or other expenses, under the Note; or

 

(b) an Event of Default, as defined in the Note, shall occur; or

 

(c) any representation, warranty or statement made by the Company herein shall
prove to have been incorrect or untrue in any material respect on or as of the
date made or deemed made; or

 

(d) the Company shall fail to observe or perform in all material respects any
term, indemnity, covenant or agreement contained herein.

 

 

--------------------------------------------------------------------------------

 

 

Section 5.2. Remedies. Upon the occurrence of any Event of Default, or at any
time thereafter, in addition to all other rights, powers and remedies herein
conferred, conferred in the Note or conferred by operation of law, the
Collateral Agent may, and upon receipt of written instructions from the Secured
Party shall, declare the Secured Obligations immediately due, payable and
performable; and from time to time in its reasonable discretion, without
limitation and without notice except as expressly provided below, the Collateral
Agent may:

 

(a) exercise with respect to the Collateral all the rights and remedies of a
secured party on default under the Code (whether or not the Code applies to the
affected Collateral);

 

(b) require the Company to, and the Company hereby agrees that it shall at its
expense and upon the reasonable request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent;

 

(c) reduce its claim to judgment or foreclose or otherwise enforce, in whole or
in part, the security interest created hereby by any available judicial
procedure;

 

(d) dispose of, at its office, on the premises of the Company or elsewhere, all
or any part of the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
of any part of the Collateral shall not exhaust the Collateral Agent’s power of
sale, but sales may be made from time to time, and at any time, until all of the
Collateral has been sold or until the Secured Obligations have been paid and
performed in full), and at any such sale it shall not be necessary to exhibit
any of the Collateral;

 

(e) apply by appropriate judicial proceedings for appointment of a receiver for
the Collateral, or any part thereof, and the Company hereby consents to any such
appointment; and

 

(f) at its discretion, retain an amount of the Collateral in satisfaction of the
Secured Obligations whenever the circumstances are such that the Collateral
Agent is entitled to do so under the Code or otherwise.

 

The Company agrees that, to the extent notice of sale shall be required by law,
ten (10) calendar days’ notice to the Company of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

 

--------------------------------------------------------------------------------

 

 

Section 5.3. Application of Proceeds. Upon the occurrence of any Event of
Default, or at any time thereafter, the Collateral Agent may in its discretion
apply any cash held by the Collateral Agent as Collateral, and any cash proceeds
received by the Collateral Agent with respect to any sale of, collection from,
or other realization upon all or any part of, the Collateral, to any or all of
the following in such order as the Collateral Agent may elect:

 

(a) to the repayment of the reasonable out-of-pocket costs and expenses up to an
aggregate of $20,000, including attorneys’ fees and legal expenses up to an
aggregate of $10,000, incurred by the Collateral Agent in connection with (i)
the administration of this Agreement; (ii) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any
Collateral; (iii) the exercise or enforcement of any of the rights of the
Collateral Agent or the Secured Party hereunder; or (iv) the failure of the
Company to perform or observe any of the provisions hereof;

 

(b) to the payment or other satisfaction of any liens and other encumbrances
upon any of the Collateral;

 

(c) to the satisfaction of the Secured Obligations;

 

(d) by holding the same as Collateral;

 

(e) to the payment of any other amounts required by applicable law; and

 

(f) by delivery to the Company or to any other party who shall be lawfully
entitled to receive the same or as a court of competent jurisdiction shall
direct.

 

Section 5.4. Deficiency. In the event that the proceeds of any sale, collection
or realization of or upon the Collateral by the Collateral Agent or the Secured
Party are insufficient to pay all amounts to which the Collateral Agent or the
Secured Party is legally entitled, the Company shall be liable for the
deficiency, together with interest thereon as provided herein and in the Note,
or, if no interest is so provided, at such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees
and expenses of any attorneys (up to $10,000 in the aggregate) employed by the
Collateral Agent to collect such deficiency.

 

Section 5.5. Other Resources. The Company waives any right to require the
Collateral Agent to proceed against any other Person, exhaust any Collateral or
other security for the Secured Obligations, or pursue any other remedy in the
Collateral Agent’s power. The Company further waives any and all notice of
acceptance of this Agreement. Until all of the Secured Obligations shall have
been paid in full, the Company shall have no right to subrogation and the
Company waives the right to enforce any remedy which the Collateral Agent has or
may hereafter have against any other party liable for the Secured Obligations,
and waives any benefit of and any right to participate in any other security
whatsoever now or hereafter held by the Collateral Agent. No action which the
Collateral Agent may take or omit to take in connection with this Agreement or
the Note or any of the Secured Obligations shall release or diminish the
Company’s obligations, liabilities, duties or agreements hereunder, including
without limitation, from time to time: (a) taking or holding any other property
of any type from any other Person as security for the Secured Obligations, and
exchanging, enforcing, waiving and releasing any or all of such other property,
and (b) applying the Collateral or such other property and directing the order
or manner of sale thereof as the Collateral Agent may in its reasonable
discretion determine.

 

 

--------------------------------------------------------------------------------

 

 

Section 5.6. Remedies Not Exclusive. All rights, powers and remedies herein
conferred are cumulative, and not exclusive, of (i) any and all other rights and
remedies herein conferred or provided for, (ii) any and all other rights, powers
and remedies conferred or provided for in the Note, and (iii) any and all
rights, powers and remedies conferred, provided for or existing at law or in
equity, and the Collateral Agent shall, in addition to the rights, powers and
remedies herein conferred or provided for, be entitled to avail itself of all
such other rights, powers and remedies as may now or hereafter exist at law or
in equity for the collection of and enforcement of the Secured Obligations and
the enforcement of the warranties, representations, covenants, indemnities and
other agreements contained in this Agreement and the Note. Each and every such
right, power and remedy may be exercised from time to time and as often and in
such order as may be deemed expedient by the Collateral Agent and the exercise
of any such right, power or remedy shall not be deemed a waiver of the right to
exercise, at the same time or thereafter, any other right to exercise, at the
same time or thereafter, any other right, power or remedy. No delay or omission
by the Collateral Agent or other person in the exercise of any right, power or
remedy will impair any such right, power or remedy or operate as a waiver
thereof or of any other right, power or remedy then or thereafter existing.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1. Notices. All notices and other required communications hereunder
shall be in writing, addressed as follows:

 

If to the Collateral Agent:

 

China Kington Asset Management Co Ltd.

Suite 1907-09, Gang Tai Plaza, No. 700

Yan An East Road, Shanghai, China

Attention: Bob Wu

Email: bob.wu@kingtonasset.com

 

If to the Company then to:

 

NovaBay Pharmaceuticals, Inc.

2000 Powell Street, Suite 1150

Emeryville, CA 94608

Attention: Justin Hall, Senior Vice President, General Counsel

Email: jhall@novabay.com

 

Notices shall be given (a) by personal delivery to the other party; (b) by
facsimile or email, with a confirmation of transmission by the transmitting
equipment; or (c) by registered or certified mail, return receipt requested. All
notices shall be effective and deemed delivered (i) if by personal delivery, on
the date of delivery if during business hours, otherwise next business day; (ii)
if by facsimile or email, on the date the facsimile or email is received if
received during business hours in the time zone of the recipient, otherwise next
business day; and (iii) if solely by mail, upon receipt by the addressee. A
party may change its address by notice to the other party.

 

Section 6.2. Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) constitutes the entire understanding between the parties with
respect to the subject matter hereof and supersedes all negotiations, prior
discussions and prior agreements and understandings relating to such subject
matter.

 

 

--------------------------------------------------------------------------------

 

 

Section 6.3. Costs and Expenses. The Company shall upon demand pay to the
Collateral Agent the amount of any and all reasonable costs and expenses up to
$20,000 in the aggregate, including the reasonable fees and disbursements of the
Collateral Agent’s counsel and of any experts and agents up to $10,000, which
the Collateral Agent may incur in connection with (i) the perfection and
preservation of the security interest created under this Agreement; (ii) the
administration of this Agreement; (iii) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any
Collateral; (iv) the exercise or enforcement of any of the rights of the
Collateral Agent or the Secured Party hereunder; or (v) the failure by the
Company to perform or observe any of the provisions hereof.

 

Section 6.4. Amendments. No amendment of any provision of this Agreement shall
be effective unless it is in writing and signed by the Company and the
Collateral Agent, and no waiver of any provision of this Agreement, and no
consent to any departure by the Company therefrom, shall be effective unless it
is in writing and signed by the Collateral Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given and to the extent specified in such writing.

 

Section 6.5. Preservation of Rights. No failure on the part of the Collateral
Agent to exercise, and no delay in exercising, any right hereunder or under the
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. Neither the execution nor the delivery of this Agreement
shall in any manner impair or affect any other security for the Secured
Obligations.

 

Section 6.6. Unenforceability. All rights, powers and remedies hereunder
conferred shall be exercisable by the Collateral Agent only to the extent not
prohibited by applicable law; and all waivers or relinquishments of rights and
similar matters shall only be effective to the extent such waivers or
relinquishments are not prohibited by applicable law. If any provision of this
Agreement is invalid or unenforceable in any jurisdiction, such provision shall
be fully severable from this Agreement, and the other provisions hereof shall
remain in full force and effect in such jurisdiction and the remaining
provisions hereof shall be liberally constructed in favor of the Collateral
Agent in order to carry out the provisions and intent hereof. The invalidity of
any provision of this Agreement in any jurisdiction shall not affect the
validity or enforceability of any such provision in any other jurisdiction.

 

Section 6.7. Survival of Agreements. All representations and warranties of the
Company herein, and all covenants and agreements herein, including the
confidentiality covenant within Section 3.2(b) herein, shall survive the
execution and delivery of this Agreement, and the creation of the Secured
Obligations.

 

Section 6.8. Binding Effect and Assignment. This Agreement creates a continuing
security interest in the Collateral and shall be binding on the Company and
shall inure to the benefit of the Collateral Agent for the benefit of the
Secured Party. Neither the Company nor the Collateral Agent may assign or
otherwise transfer its rights under this Agreement to any other person or entity
without the prior written consent of the other party. Upon any such consent to
transfer, such other person or entity shall become vested with all of the
duties, obligations and benefits with respect thereto granted to the Company or
the Collateral Agent, as the case may be, herein or otherwise.

 

 

--------------------------------------------------------------------------------

 

 

Section 6.9. Termination. Upon the satisfaction in full of the Secured
Obligations, the security interest created by this Agreement shall terminate and
all rights to the Collateral shall revert to the Company. Upon such event, the
Collateral Agent shall, upon the Company’s request and at the Company’s expense
(a) return to the Company such of the Collateral as shall not have been sold or
otherwise disposed of or applied pursuant to the terms hereof, and (b) execute
and deliver to the Company such documents as the Company shall reasonably
request to evidence such termination. The termination of the security interest
created by this Agreement, shall not terminate or otherwise affect the
Collateral Agent’s right or ability to exercise any right, power or remedy on
account of any claim for breach of warranty or representation, for failure to
perform any covenant or other agreement, under any indemnity or for fraud,
deceit or other misrepresentation or omission.

 

Section 6.10. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed entirely within such state, except as required by
mandatory provisions of law and except to the extent that the perfection and the
effect of perfection or non-perfection of the security interest created hereby,
with respect to any particular collateral, are governed by the laws of a
jurisdiction other than the State of Delaware.

 

Section 6.11. Jurisdiction. The Company agrees to submit to personal
jurisdiction in the State of Delaware in any action or proceeding arising out of
this Agreement and, in furtherance of such agreement, the Company hereby agrees
and consents that without limiting other methods of obtaining jurisdiction,
personal jurisdiction over the Company in any such action or proceeding may be
obtained within or without the jurisdiction of any court located in Delaware and
that any process or notice of motion or other application to any such court in
connection with any such action or proceeding may be served upon the Company by
registered or certified mail to or by personal service at the address set forth
in Section 6.1 (unless such address is changed pursuant to the notice provision
set forth in Section 6.1) whether such address be within or without the
jurisdiction of any such court.

 

Section 6.12. Waiver of Jury Trial. THE COMPANY AND THE COLLATERAL AGENT HEREBY
IRREVOCABLY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THE NOTE, THIS AGREEMENT OR
OTHER RELATED AGREEMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THE NOTE, THIS AGREEMENT OR OTHER RELATED AGREEMENTS AND THE
RELATIONSHIPS THEREBY ESTABLISHED. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including, without limitation,
contract claims, tort claims, breach of duty claims, and all other statutory and
common law claims. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS AGREEMENT. In the event of
litigation, this provision may be filed as a written consent to a trial by the
court.

 

 

--------------------------------------------------------------------------------

 

 

Section 6.13. Specific Performance. The Collateral Agent, for itself and on
behalf of the Secured Party, acknowledges and agrees that compliance with the
confidentiality provisions set forth in Section 3.2(b) is essential, and that
Company will suffer immediate and irreparable injury and have no adequate remedy
at law, if the Collateral Agent or the Secured Party, through acts or omissions,
fails to comply with such provisions. Accordingly, in addition to all other
rights and remedies of the Company hereunder, the Company shall have the right
to seek specific performance of the Collateral Agent’s and the Secured Party’s
obligations under such provisions, and any other equitable relief as the Company
may deem necessary or appropriate, and the Collateral Agent, for itself and on
behalf of the Secured Party, waives any requirement for the posting of a bond in
connection with such equitable relief.

 

[The remainder of this page is intentionally left blank.]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

  NOVABAY PHARMACEUTICALS, INC.                     By:   /s/ Justin Hall      
Name: Justin Hall       Title: Senior Vice President, General Counsel          
          China Kington Asset Management Co. Ltd.                     By:   /s/
Eric Wu       Name: Eric Wu       Title: Partner  

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.1

 

Chief Executive Office and Other Locations of Collateral

 

 

  Chief Executive Office:           NOVABAY PHARMACEUTICALS, INC.     2000
Powell Street, Suite 1150     Emeryville, CA 94608                       Other
Locations of Collateral:           None  

 

 